Citation Nr: 1201274	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  07-14 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana

THE ISSUE

Entitlement to 38 U.S.C. § 1151 VA compensation for left knee instability, status post total knee arthroplasty (TKA) performed at the Indianapolis, Indiana, VA Medical Center (VAMC) on March 6, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to October 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to 38 U.S.C. § 1151 VA compensation for left knee instability, status post TKA performed at the VAMC on March 6, 2003.  

In October 2007, the Veteran and her representative appeared at an RO hearing to present oral testimony in support of her claim before a Decision Review Officer.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.

This case was previously before the Board and was remanded in May 2010 for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011).
  

FINDINGS OF FACT

Left knee instability, status post TKA, was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault of VA associated with the left TKA performed at the VAMC on March 6, 2003, and was not caused by an event that was not reasonably foreseeable.



CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C. § 1151 for left knee instability, status post TKA performed at the VAMC on March 6, 2003, have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the claim for 38 U.S.C.A. § 1151 compensation on appeal, generally, the notice requirements for VA compensation claims have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The issue on appeal decided herein stems from the Veteran's claim for 38 U.S.C.A. § 1151 compensation that was filed in March 2005.  VCAA notice letters addressing the applicability of the VCAA to § 1151 claims and of VA's obligations to the Veteran in developing such claims were dispatched to the Veteran during the course of the claim in May 2005, March 2006, and August 2007, which addressed the issue on appeal and, collectively, satisfied the above-described mandates, including discussion of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  To the extent that there may be any defect in the timing of notice, this was cured by the RO's subsequent readjudication of the § 1151 claim following dispatch of compliant VCAA notice, most recently in an April 2011 rating decision/supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Nevertheless, it is presently unclear whether the holding in Dingess/Hartman is even applicable to the present case as the issue involves a claim for compensation under 38 U.S.C.A. § 1151, as opposed to service connection.  Moreover, even if it is applicable, the focus of this case is whether the Veteran is entitled to compensation under 38 U.S.C.A. § 1151, for which, as detailed above, she received adequate notification.  In short, the outcome of this case does not depend upon the information discussed by the Dingess/Hartman holding.  Further, for the reasons detailed below the Board finds that the claim must be denied as the preponderance of the evidence is unfavorable.  As such, no disability rating and effective date is to be assigned or even considered for this claim.  Thusly, the Board concludes that the Veteran has not been prejudiced by the absence of timely notification of the Court's holding in Dingess/Hartman.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Furthermore, neither the Veteran nor her representative have made any assertion that there has been any defect in the timing or content of the VCAA notification letters associated with this particular claim.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the Veteran's VA medical records pertaining to her treatment and surgery for a TKA of her left knee at the Indianapolis, Indiana, VA Medical Center on March 6, 2003, have been obtained and associated with the claims file.  These include the actual X-ray films of her left knee that were obtained per the TKA procedure.  Further, the Veteran's private, Social Security Administration (SSA), and VA medical records regarding her post-surgical treatment have been obtained and associated with the claims file.  These records are the only ones of relevance to the matter at issue, as the Veteran's primary assertion is that she developed additional disability as a result of her left knee surgery at VA in March 2003.  In any case, the Veteran has not indicated that there are any outstanding relevant medical records or other pertinent evidence that must be considered in this current appeal with respect to the issue decided on the merits herein.  

VA has obtained Veterans Health Administration (VHA) medical expert opinions in February 2010 and September 2011, as well as a VA medical opinion in March 2011, which specifically address the § 1151 claim at issue.  The opinions are predicated on a review of the Veteran's relevant clinical history as contained in her claims file.  Furthermore, the opining examiners provided adequate discussion of their clinical observations and a rationale to support their findings and conclusions.  Thus, the opinions of February 2010, March 2011, and September 2011, when collectively viewed as a whole, are deemed to be adequate for adjudication purposes for the matter at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of her § 1151 claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this, and in other cases, only independent medical evidence may be considered to support medical findings.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, nothing on file shows that the Veteran possesses the requisite knowledge, skill, experience, training, or education to render a medical diagnosis or provide a medical opinion regarding matters of medical causation or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her contentions and assertions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1) (2011).

Entitlement to compensation under 38 U.S.C. § 1151 for left knee instability, status post TKA performed at the Indianapolis, Indiana, VAMC on March 6, 2003.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by the United States Congress.  See § 422(a) of PL 104-204.  The purpose of the amendment was, in effect, to overrule the United States Supreme Court decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which held that no showing of negligence was necessary for recovery under § 1151.  In pertinent part, Section 1151, as amended, reads as follows:

Compensation under this Chapter and dependency and indemnity compensation under Chapter 13 of this Title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and - 

(1)  the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A)  carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B)  an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The regulation 38 C.F.R. § 3.361 implements 38 U.S.C.A. § 1151.  38 C.F.R. § 3.361(b) states that to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each involved body part or system separately.  

38 C.F.R. § 3.361(c) states that claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  Claims based on additional disability or death due to training and rehabilitation services or compensated work therapy program must meet the causation requirements of paragraph (d)(3) of this section.  Actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  

In the instant case, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C. § 1151 for left knee instability, status post TKA performed at the Indianapolis, Indiana, VAMC on March 6, 2003.

As relevant, the Veteran's clinical history shows that prior to active service, in 1956, she sustained a left knee injury while engaged in athletics and underwent surgical removal of her left medial meniscus.  Aggravation of the pre-existing left knee condition by military service is neither indicated nor at issue in the current appeal.  The Veteran's left knee grew increasingly symptomatic later in life and by 2003 she was diagnosed with severe osteoarthritis, which did not respond to conventional therapy.  VA records show a likely tear of her left anterior cruciate ligament as well as severe patellofemoral osteoarthritis on MRI study of her left knee in August 2000.  She underwent surgery on March 6, 2003, for replacement of the left knee joint with a Smith & Nephew Genesis II prosthesis.  (Although the March 6, 2003 procedure involved bilateral TKAs, the focus of this analysis will be directed only towards the left knee.  The Veteran has explicitly stated in correspondence dated in December 2005 that her current § 1151 claim pertains only to her left knee.)  VA medical records pertaining to the left TKA procedure of March 6, 2003, show that prior to the procedure, the risks and benefits of a TKA were discussed with her at length, after which she expressed her desire to undergo this elective surgical procedure and her informed consent to proceed with surgery was obtained.  the Board thus finds that there has been substantial compliance with the requirements of informed consent under 38 C.F.R. § 17.32.

VA records following the Veteran's left knee surgery indicate that poor results were obtained from the March 2003 left TKA, as she continued to experience severe left knee pain with significant medial and lateral instability and patellofemoral subluxation.  A VA physician opined in June 2004 that the appellant would need additional surgery for a left patella resurfacing and possibly even a full revision of the left TKA.

Several letters were obtained from the appellant's private orthopedist, E.S.L., M.D., who stated in August 2005 that his clinical findings revealed that the Veteran's left TKA was performed without resurfacing of the patella, which was noted to be riding laterally in the patellofemoral groove.  Dr. E.S.L. noted that the prosthesis itself was placed in a manner such that the joint line was raised, which he opined may cause more patellar instability.  Dr. E.S.L.'s recommendation was a surgical revision of the left TKA with patellar resurfacing and replacement of the existing prosthesis with a constrained condylar knee (CCK) prosthesis.  In additional letters dated in September 2006, Dr. E.S.L. opined that the Veteran's pain and marked medial and lateral instability of her left knee were "probably (due) to the fact that her patellofemoral joint was not replaced [i.e., resurfaced] and that her prosthesis was placed with poor stability of the knee."

In her written statements and oral hearing testimony before a DRO in October 2007, the Veteran presented her essential contention that she incurred additional disability as a result of the March 2006 left TKA, which was the result of lack of proper skill, error in judgment, or similar instance of fault on part of the VA care providers involved.

The foregoing commentary of Dr. E.S.L. and the Veteran's assertions raised the following questions, which were addressed by a VHA medical expert in February 2010:
      
(1.)  In view of the appellant's clinical history, including the likely presence of a tear of her left anterior cruciate ligament as noted on MRI study in August 2000, and clear evidence of marked medial and lateral instability of the left knee, status-post the March 6, 2003 left TKA, was there carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on part of VA healthcare providers who performed the March 6, 2003 left TKA in their decision to use to a Smith & Nephew Genesis II prosthesis instead of a CCK or similar type of prosthesis as recommended by Dr. E.S.L.?

In response to the above question, the February 2010 opinion of the VHA medical expert noted that prior to the March 6, 2003 left TKA, an MRI of the left knee joint revealed only a deficiency of the left anterior cruciate ligament, but no deficiencies were noted with regard to the adjacent medial or collateral ligaments of the left knee.  The VHA expert presented the following answer, which states in pertinent part:

In view of the [Veteran's] clinical history, as well as the report of the [August 2000] MRI study, I have no evidence to suggest that the [Veteran] had any kind of medial or lateral collateral ligament instability that would require the surgeon to perform a more constrained CCK or similar type of prosthesis. 

(2.)  Was there carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on part of VA healthcare providers who performed the March 6, 2003 left TKA in not replacing the appellant's left patellofemoral joint?

(3.)  Was there carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on part of VA healthcare providers who performed the March 6, 2003 left TKA in not resurfacing the appellant's left patella?

With respect to the above questions, the February 2010 VHA medical expert opinion stated, in pertinent part:

I will answer. . . questions [2 and 3] together because they are one and the same.  The resurfacing of the patella is what is referred to as replacing the patellofemoral joint.  In this case, the surgeon elected not to resurface the patella.  [Citing two recently published studies in the Journal of Bone and Joint Surgery dated 2005 and 2009,] these studies conclusively show. . . that it is not. . . necessary to replace the patellofemoral joint or resurface the patella during a total knee arthroplasty and the outcomes are the same whether the patella has been resurfaced or not.  Therefore, I believe that there was no carelessness, negligence, lack of proper skill, error in judgment, or any similar instance on the part of the VA healthcare provider who performed the March 6, 2003, left total knee arthroplasty.  
      
To address the merits of the Veteran's assertions of fault on part of VA, her claims file and all relevant records associated with her March 2003 TKA and subsequent treatment for her left knee were reviewed by a VA physician in March 2011.  Based on his review, the physician expressed the following opinion:

[Upon review of the treatment records and medical imaging reports pertaining to the Veteran's left knee], I do not [note] any significant joint line changes.  [T]he patella was not resurfaced, which would not be considered a deviation from the standard of care.  The poly inserts utilized on the left knee is [sic] [arranged in a manner] indicating symmetry between both knees and similar bone resection.  Regarding the stability of [the] knees, an exam dated March 29, 2003. . . indicates both knees are stable to varus and valgus stress in full extension with a range of motion. . . indicating in the immediate post-operative recovery [that] the [Veteran] was doing well.

I find no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on part of the health care providers who performed the left total knee arthroplasty [on] March 6, 2003.  From the chart review, I do not believe the surgical treatment of March 6, 2003 caused the Veteran additional disability to her left knee.  I do not believe the VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

In a statement dated September 2011, a VHA medical expert reviewed the Veteran's claims file and presented the following opinion, which states in pertinent part:

[With respect as to whether or not a higher level of constraint should have been used during the left TKA of March 2003, including the choice of prosthesis used, after reviewing the record] I am inclined to think that the [left] knee was stable [in the operating room during the March 2003 TKA] and [later] became unstable.  Accepting [this], I do not think that a higher level of constraint should have been used in this case.

As a result, I do not see that there was carelessness, negligence, lack of proper skill, error in judgment, or any obvious fault in choosing not to increase the level of constraint with the [Veteran's] left total knee arthroplasty.

[As for the VA surgeon's decision not to perform a patellofemoral joint replacement (a.k.a. patellar resurfacing) on the Veteran during her March 2003 left TKA], not resurfacing the patella is a subject of debate in the orthopedic community but it is certainly within the standard of care.  [There] was no carelessness, negligence, lack of proper skill, error in judgment, or any fault for this decision.

Reviewing the x-rays [of the left TKA], there is little that I see that is problematic in the placement of the [prosthetic] implant.

A. The tibial component appears to be in acceptable alignment. 
B. The tibial slope appears to be appropriate for a posterior-stabilized component.
C. The femoral component appears to be appropriately sized.  The medial and lateral coverage looks appropriate.  The anterior and posterior sizing also appears appropriate.
D. The joint line does not appear to be raised.  The patellar height appears to be pretty normal[.]  On the lateral x-ray the femoral component does not show evidence of anterior or posterior overhang[.]
E. The sunrise x-rays. . . show lateral tilt of the patella on the left knee, but this does not appear much different than the right knee which is functioning well.  There is no subluxation of the patella.  It appears to be tracking in center of the trochlea despite the lateral tilt.

I do not feel that there was carelessness, negligence, lack of proper skill, error in judgment, or any fault with regards to the position of the left total knee arthroplasty.

There appears to be [a] question that the [Veteran's left] knee is now unstable.  [B]ased on my review of the [record], I think that the [left] knee became unstable due to stretching of the collaterals and not from an event in the [operating room during the March 6, 2003 TKA] or from bad decision making initially.  It appears that her [left] patella may also be symptomatic at this point.  Regardless, these are relatively uncommon but accepted complications of a total knee arthroplasty.  

Due to the well-described nature of the complication, I would say that the March 6, 2003] surgery did not cause the [current left knee] disability, and that the VA provided [an] acceptable level of care.

It appears that the initial [left TKA of March 6, 2003] was reasonably well performed without obvious technical error.  The resulting instability likely occurred due to stretching of [the Veteran's] tissues that resulted in instability.  This does occur occasionally and is a small risk to anyone undergoing [a] total knee replacement.

In reviewing the medical opinion issued in March of 2011, I generally agree with the findings[.] 

After reviewing the totality of the relevant clinical evidence, the Board is compelled to conclude that the preponderance of such evidence is against the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left knee instability, status post TKA performed at the Indianapolis, Indiana VAMC on March 6, 2003.  Her appeal is thus denied.  As previously discussed, the weight of the objective medical evidence conclusively demonstrates that none of the Veteran's current orthopedic disorders affecting her left knee were caused by, or were the unforeseeable consequences of the March 2003 left TKA.  The relevant VHA medical expert opinions obtained have indicated that the Veteran's left knee instability was an uncommon but acceptably foreseeable complication and risk of the TKA procedure performed.  The generally unanimous medical opinions of the March 2011 VA physician and the February 2010 and September 2011 VHA medical experts do not otherwise indicate that there was any carelessness, negligence, lack of proper skill, error in judgment, or any fault on part of the medical care providers involved with the March 6, 2003 left TKA.  Their probative weight as medical evidence far outweighs the statements of Dr. E.S.L., whose comments, at best, are by comparison only vaguely supportive of the Veteran's § 1151 claim.  To the extent that the Veteran asserts that her left knee instability was the result of this surgery, based on her own personal knowledge of her medical history, as she is a layperson who possesses no formal medical training, she is not competent to provide opinion and commentary on matters of medical diagnosis and etiology and her statements in this regard are not entitled to any probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A lack of informed consent has not been argued by the appellant and is otherwise not at issue.

It follows that there is not a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination.  Therefore, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

						(CONTINUED ON NEXT PAGE)

ORDER

VA compensation under 38 U.S.C. § 1151 for left knee instability, status post TKA performed at the Indianapolis, Indiana VAMC on March 6, 2003, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


